Exhibit 10.2

 

Sign-On Restricted Stock Unit Agreement

This Restricted Stock Unit Agreement (this “Award Agreement”), dated as of May
15, 2018 (the “Grant Date”), between ServiceMaster Global Holdings, Inc., a
Delaware corporation (the “Company”), and Rex Tibbens (the “Participant”), is
being entered into pursuant to Article IX of the Amended and Restated
ServiceMaster Global Holdings, Inc. 2014 Omnibus Incentive Plan (the
“Plan”).  The meaning of capitalized terms that are not defined in this Award
Agreement may be found in the Plan.  Reference is made to that certain
Employment Agreement between the Company and the Participant, dated May 15, 2018
(the “Employment Agreement”), pursuant to which the Participant commenced
employment with the Company on May 15, 2018 (the “Start Date”).

The Company and the Participant hereby agree as follows:

Section 1.    Confirmation of Grant.  Subject to the terms of this Award
Agreement, the Company hereby evidences and confirms, effective as of the Grant
Date, its grant to the Participant of Restricted Stock Units representing the
right to receive 17,523 Shares.  This Award Agreement is entered into pursuant
to, and the terms of the Restricted Stock Units are subject to, the terms of the
Plan.  If there is any conflict between this Award Agreement and the terms of
the Plan, the terms of the Plan shall govern.

Section 2.    Vesting and Forfeiture.  The Restricted Stock Units shall vest in
three equal installments on the first, second and third anniversaries of the
Start Date, subject to the Participant’s continued employment with the Company
or any subsidiary through the applicable vesting date.

Section 3.    Effect of Termination of Employment. Upon termination of the
Participant’s employment with the Company and its Subsidiaries for any reason
prior to the Vesting Date, the Restricted Stock Units evidenced by this Award
Agreement shall be forfeited, provided that if the Participant’s employment is
terminated:

(a)    in a “Special Termination” (i.e., by reason of the Participant’s death or
Disability (as defined in the Employment Agreement)), then the Participant’s
Restricted Stock Units evidenced by this Award Agreement shall vest as to the
number of Restricted Stock Units that would have vested on the next anniversary
of the Start Date (assuming the Participant’s employment had continued through
such anniversary) multiplied by a fraction, the numerator of which is the number
of days elapsed since (x) the Start Date, if the Special Termination occurs on
or prior to the first anniversary of the Start Date, or (y) the most recent
prior anniversary of the Start Date, if the Special Termination occurs after the
first anniversary of the Start Date, and the denominator of which is 365; and

(b)    In a termination of employment pursuant to Section 6(a) of the Employment
Agreement that occurs prior to the Vesting Date (a “Qualifying Termination”),
then the Participant’s Restricted Stock Units evidenced by this Award Agreement
that are unvested shall become vested. 

The Participant, or the Participant’s estate or beneficiary, shall receive one
Share in respect of each such vested Restricted Stock Unit within 75 days
following, as applicable,





 

1

--------------------------------------------------------------------------------

 

 



the date of the Special Termination or, subject to the Participant’s
satisfaction of his obligations under Section 6(g) of the Employment Agreement,
a Qualifying Termination.

Section 4.    Dividend Equivalents; Impact of Spin-Off.  If the Company pays any
cash dividend or similar cash distribution on the Company Common Stock, the
Company shall credit to the Participant with an additional number of Restricted
Stock Units (“Dividend Shares”) equal to the (A) product of (x) the number of
Restricted Stock Units plus the number of additional Dividend Shares held by the
Participant as of the record date for such distribution times (y) the per share
amount of such dividend or similar cash distribution on Company Common Stock
divided by (B) the Fair Market Value of a Share on the dividend payment date,
rounded down to the nearest whole number.  Notwithstanding the foregoing or
anything set forth in this Agreement to the contrary, upon the occurrence of the
completion of the spin-off of AHS Holding Company, Inc. (“AHS”) by the Company
(the “Spin-Off”), the Participant’s Restricted Stock Units shall be adjusted in
accordance with Section 4.3 of the Plan such that, upon completion of the
Spin-Off, the Participant shall be entitled to an adjusted Award which relates
solely to: (i) if, on and immediately following the Spin-Off, the Participant
remains employed with the Company (or any Subsidiary thereof following the
Spin-Off), the securities of the Company; or (ii) if the Participant,
immediately following the Spin-Off, is employed with AHS or any Subsidiary
thereof, the securities of AHS.

Section 5.    Settlement; Taxes. 

(a)    Except as otherwise provided in Article XIV of the Plan and in Section 4,
promptly following the date on which the number of Restricted Stock Units that
vest is certified by the Administrator pursuant to Section 2 of this Award
Agreement, but in any event not later than March 15 of the calendar year
following the calendar year of the Vesting Date, the Participant shall receive
one Share in respect of each such vested Restricted Stock Units.

(b)    In connection with the vesting and settlement of the Restricted Stock
Units as provided in this Award Agreement, the Company or one of its
Subsidiaries may require the Participant to remit to the Company an amount in
cash sufficient to satisfy any applicable Withholding Taxes that may arise in
connection therewith, in accordance with the provisions of Section 15.11 of the
Plan; provided, however, that if at such time of vesting and settlement, the
Participant is prohibited from trading or otherwise selling Shares due to the
application of any trading policy of the Company or applicable law, the Company
shall withhold Shares that would otherwise be issued to the Participant pursuant
to Section 5(a) above to satisfy the Withholding Taxes, in accordance with the
provisions of Section 15.11 that apply to such net settlement of Withholding
Taxes.

Section 6.    Miscellaneous.

(a)    Restrictive Covenants.  In consideration of the grant of the Restricted
Stock Units, during the Participant’s employment with the Company and its
Subsidiaries (the “Company Group”) and for a period of twelve (12) months
following the termination of the Participant’s employment (whether such
termination is initiated by the Participant or the Participant’s employer), the
Participant shall be subject to the restrictive covenants set forth in Section 7
of the Employment Agreement.





2

--------------------------------------------------------------------------------

 

 



(b)    Dispute Resolution.  Any dispute or controversy between the Participant
and any member of the Company Group, whether arising out of or relating to this
Award Agreement, the breach of this Award Agreement, or otherwise, shall be
resolved in accordance with the dispute resolution provisions set forth in the
Employment Agreement.

(c)    Incorporation of Forfeiture Provisions.  The Participant acknowledges and
agrees that, pursuant to the Plan, the Participant shall be subject to the
Company’s Clawback Policy and any generally applicable disgorgement or
forfeiture provisions set forth in Article XIII of the Plan as of the date of
this Award Agreement or as required by applicable law after the date of this
Award Agreement.

(d)    Authorization to Share Personal Data.  The Participant authorizes any
Affiliate of the Company that employs the Participant or that otherwise has or
lawfully obtains personal data relating to the Participant to divulge such
personal data to the Company if and to the extent appropriate in connection with
this Award Agreement or the administration of the Plan.

(e)    No Right to Continued Employment.  Nothing in this Award Agreement shall
be deemed to confer on the Participant any right to continue in the employ of
the Company or any Subsidiary, or to interfere with or limit in any way the
right of the Company or any Subsidiary to terminate such employment at any time.

(f)    Binding Effect; Benefits.  This Award Agreement shall be binding upon and
inure to the benefit of the parties to this Award Agreement and their respective
successors and assigns.  Nothing in this Award Agreement, express or implied, is
intended or shall be construed to give any person other than the parties to this
Award Agreement or their respective successors or assigns any legal or equitable
right, remedy or claim under or in respect of any agreement or any provision
contained herein.

(g)    Waiver; Amendment.  The waiver by any party hereto or beneficiary hereof
of a breach of any provision of this Award Agreement shall not operate or be
construed as a waiver of any preceding or succeeding breach and no failure by a
party or beneficiary to exercise any right or privilege hereunder shall be
deemed a waiver of such party’s or beneficiary’s rights or privileges hereunder
or shall be deemed a waiver of such party’s or beneficiary’s rights to exercise
the same at any subsequent time or times hereunder.  This Award Agreement may
not be amended, modified or supplemented, except (i) by a written instrument
executed by the Participant and the Company or (ii) as authorized under the Plan
(including under Section 4.3 of the Plan).

(h)    Applicable Law.  This Award Agreement shall be governed in all respects,
including, but not limited to, as to validity, interpretation and effect, by the
internal laws of the State of Delaware, without reference to principles of
conflict of law that would require application of the law of another
jurisdiction.  Subject to the dispute resolution provision contained herein, any
judicial action to enforce, interpret or challenge this Award Agreement shall be
brought in the federal or state courts located in the State of Delaware, which
shall be the exclusive forum for resolving such disputes.  Both parties
irrevocably consent to the personal jurisdiction of such courts for purposes of
any such action.





3

--------------------------------------------------------------------------------

 

 



(i)    Section 409A.  Section 15.12 of the Plan shall apply to this Award and is
incorporated herein by reference.

(j)    Section and Other Headings, etc.  The section and other headings
contained in this Award Agreement are for reference purposes only and shall not
affect the meaning or interpretation of this Award Agreement.

(k)    Counterparts.  This Award Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original and all of which
together shall constitute one and the same instrument.

[Signature Page Follows]

﻿

 

4

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the Company and the Participant have executed this Agreement
as of the date first above written.

﻿

﻿

SERVICEMASTER GLOBAL HOLDINGS, INC.

 

 

 

﻿

By:

/s/ Dion Persson

﻿

 

Name: Dion Persson

﻿

 

Title:  Senior Vice President, Business Development

 

 

 

 

 

 

﻿

THE PARTICIPANT:

 

 

 

﻿

/s/ Rex Tibbens

﻿

Name:  Rex Tibbens

﻿

﻿

﻿



 

--------------------------------------------------------------------------------